Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a first voltage selector connected between the level shift output node and the gate of the PMOS transistor in the first complementary pair, the first voltage selector including a selector input connected to the complementary level shift output voltage node, and a second voltage selector connected between the complementary level shift output node and the PMOS transistor in the second complementary pair, the second voltage selector including a selector input connected to the level shift output voltage node, the first voltage selector selectively applying an intermediate voltage to the gate of the PMOS transistor in the first complementary pair when the voltage of the complementary level shift output voltage node rises to a logical 1 and the second voltage selector selectively applying the intermediate voltage to the gate of the PMOS transistor in the second complementary pair when the voltage of the level shift output voltage node rises to a logical 1” in view of the other limitations as called for in independent claim 1; the limitation of “a voltage selector connected between the level shift output node and the gate of the second PMOS transistor and between the complement level shift output node and the gate of the first PMOS transistor, wherein the voltage selector has a first selector input directly connected to the level shift output node via a first amplifier and a second selector input directly connected to the complement level shift output node via a second amplifier, the voltage selector applying a third voltage to the gate of the second PMOS transistor when the level shift output node rises to a logical 1 and to the gate of the first PMOS transistor when the complement level shift output node rises to a logical 1” in view of the other limitations as called for in independent claim 10; and the limitation of “connecting a first voltage selector between the level shift output node and the gate of the PMOS transistor in the first complementary pair, the first voltage selector having a selector input directly connected to the level shift output node through a first amplifier, and a second voltage selector between the complementary level shift output node and the PMOS transistor in the second complementary pair, the second voltage selector having a selector input directly connected to the complementary level shift output node through a second amplifier” in view of the other limitations as called for in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849